              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00301-MR


ZACHARY BUMGARDNER,             )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
NELSON SCOTT RICH, et al.,      )                        ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Plaintiff is proceeding in forma pauperis. [Doc. 12].

I.    BACKGROUND

      The pro se Plaintiff filed this civil rights action while he was incarcerated

at the Polk Correctional Institution. He names as Defendants: Nelson Scott

Rich and John Gangluff, two of the Plaintiff’s former roommates. [Doc. 1].

For relief, the Plaintiff seeks the return of certain personal property that he

left at the residence when he was arrested for stealing from one of his

roommates. [Id. at 5].

II.   STANDARD OF REVIEW

      Because the Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the


        Case 1:20-cv-00301-MR Document 15 Filed 08/02/21 Page 1 of 3
grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

       In its frivolity review, a court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       The Plaintiff filed the Complaint using a civil rights form, which is used

for asserting claims against defendants acting under color of state law

pursuant to 42 U.S.C. § 1983 or claims against federal agents pursuant to

Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403 U.S. 388 (1971). The named Defendants, however, appear to be private


                                         2

          Case 1:20-cv-00301-MR Document 15 Filed 08/02/21 Page 2 of 3
citizens.   The Plaintiff fails to make any plausible allegation that either

Defendant is a state, local, or federal official; that either Defendant acted

under the color of the law; or that either Defendant deprived him of any rights

under the constitution or federal law. Instead, this appears to be a simple

property dispute among North Carolina residents, for which this Court lacks

any subject matter jurisdiction under 28 U.S.C. § 1331 or § 1332.

      In sum, the Plaintiff has failed to state any plausible claim pursuant to

§ 1983 or Bivens, and the Court does not appear to have any subject matter

jurisdiction over this action. Therefore, the Complaint will be dismissed

without prejudice for lack of subject matter jurisdiction.

      IT IS, THEREFORE, ORDERED that the Complaint is DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction.

      IT IS SO ORDERED.
                           Signed: August 2, 2021




                                            3

        Case 1:20-cv-00301-MR Document 15 Filed 08/02/21 Page 3 of 3
